Citation Nr: 0824569	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-06 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for left shoulder dislocation with impingement, 
post-operative.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for a surgical scar, left shoulder.

3.  Entitlement to service connection for a psychiatric 
disorder, to include depression and intermittent explosive 
disorder, to include as secondary to service connected right 
and left shoulder disabilities.   


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.  In February 2004, a rating decision granted a 10 
percent evaluation for a left shoulder scar effective April 
1, 2003, following the veteran's left shoulder surgery.  

In February 2005, the veteran presented testimony at a 
personal hearing conducted at the RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the veteran's claims folder.

In June 2005, the Board remanded the issues on appeal for 
further development.  The Board has thoroughly reviewed the 
record and finds that VA has substantially complied with the 
remand with regard to this appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have limitation of motion of the 
left arm to 25 degrees from the side or fibrous union of the 
humerus.  

3.  A left shoulder scar was not shown by the medical 
evidence to limit the function of any affected part.

4.  The veteran's psychiatric disabilities, to include 
depression and intermittent explosive disorder, have not been 
shown to be proximately caused by or proximately aggravated 
by his service-connected shoulder disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a left shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.7, 4.69, 4.71a, Diagnostic Codes 5201 and 5202 
(2007).  

2.  The criteria for an evaluation in excess of 10 percent 
disabling for a left shoulder scar have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 7804-7805 (2007).

3.  A psychiatric disorder, to include depression and 
intermittent explosive disorder, were not incurred in 
service, nor are they the proximate result of service-
connected shoulder disabilities.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Letters dated in August 2005 and March 2006 fully satisfied 
all duty to notify provisions for entitlement to service 
connection for a psychiatric disability and for the increased 
rating claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini II.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  Although these letters were not sent prior to 
the initial adjudication of the veteran's claims, this was 
not prejudicial to him, since he was subsequently provided 
adequate notice, and the claims were readjudicated in a 
February 2008 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  VA has the burden to show that this error was not 
prejudicial to the veteran.  Id. at 889.  Lack of prejudicial 
harm may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  Id. at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  This is not an exclusive list of ways that error 
may be shown to be non prejudicial.  See Sanders, 487 F.3d 
881.  In order for prejudice not to have resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

More recently in the March 2006 letter, the RO sent the 
veteran a letter which requested that the veteran provide 
evidence describing how his disability had worsened.  In 
addition, the veteran specifically indicated the effect that 
worsening had on his employment and daily life during his 
July 2006 VA examination.  Specifically, the veteran stated 
that had a difficult time washing his head and that he felt 
he could not work based on his left shoulder disability.  The 
Board finds that the notice given and the responses provided 
by the veteran during his VA examination specifically show 
that he knew that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life.  As the Board finds veteran had 
actual knowledge of the requirement, any failure to provide 
him with adequate notice is not prejudicial.  See Sanders, 
487 F.3d 881.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for his left shoulder.  As will be 
discussed below, this disability is rated under 38 C.F.R. 
§ 4.71a Diagnostic Codes 5200-5203 and 38 C.F.R. § 4.118 
Diagnostic Codes 7800-7805 for the scar.  Although there is 
no mention of a specific measurement or test result that is 
required for a higher rating under the majority of the 
Diagnostic Codes, entitlement to a higher disability rating 
would be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of his left shoulder and 
the effect of that worsening on his employment and daily 
life.  However, Diagnostic Code 5200-5201 and 7801 
potentially rely on a single measurement or test to establish 
a higher rating.  See id.  The veteran was not provided 
notice of this as required by Vazquez-Flores, 22 Vet. App. 
37.  The Board concludes, however, that this error was not 
prejudicial.  The RO provided an opportunity to undergo the 
necessary test and measuring during the March 2003 and July 
2006 VA examination and the veteran did so.  Further, he was 
provided with these regulations in the February 2004 
statement of the case (SOC) and the May 2004 supplemental 
statement of the case (SSOC).  Given the nature of the 
veteran's claim and the fact that the RO scheduled him for 
examinations in connection with this claim that the veteran 
underwent, the Board finds that a reasonable person would 
have generally known about the requirements necessary to 
establish a higher rating, including the importance of the 
examinations.  The Board finds that any error in failure to 
provide Vazquez-Flores element two notice is not prejudicial.  
See Sanders, 487 F.3d 881.  

As to the third element, the March 2006 letter fully 
satisfied this element.  The notice letter notified the 
veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  That letter indicated that 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The letter further 
indicated that evidence of the nature and symptoms of the 
disability, the severity and duration of the symptoms, and 
the impact of the condition and symptoms on employment would 
be considered in determining the disability rating.  The 
Board finds that the March 2006 letter satisfied the third 
element of Vazquez-Flores and the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the fourth element, the August letter did provide 
notice of the types of evidence, both medical and lay, 
including statements from the veteran's doctor, which could 
be submitted in support of his claim.  The Board finds that 
the fourth element of Vazquez-Flores is satisfied.  

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  

Further, the veteran was given an opportunity present 
testimony directly to the undersigned Veterans Law Judge.  In 
this regard, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  In light 
of the foregoing, the Board finds that the veteran had 
sufficient opportunities to develop his case and therefore 
concludes that the requirements of Vazquez-Flores are met.  
The Board, therefore, finds that the requirements of 
Pelegrini II are met and that the VA has discharged its duty 
to notify on this claim.  See Pelegrini II, 18 Vet. App. 112.  

Additionally, since the RO continued the 20 and 10 percent 
disability ratings at issue here for the veteran's service-
connected left shoulder and scar, and the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See 
Dingess, 19 Vet. App. 473.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran appropriate VA examinations in March 2003 and July 
2006 for his claims for an increased rating and for service 
connection.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports address the rating 
criteria and are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for left shoulder dislocation with impingment, 
post-operative.

Under Diagnostic Code 5201, when limitation of motion of the 
arm is to 25 degrees from the side, then a 40 percent rating 
is assigned for the major arm, for the minor arm 30 percent.  
When limitation of motion of the arm is between the side and 
shoulder level, then a 30 percent rating is assigned for the 
major arm, for the minor arm 20 percent.  When limitation of 
motion of the arm is at the shoulder level, then a 20 percent 
rating is assigned for the major or minor arm.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for other impairments of the 
humerus, when there is a loss of head of the humerus (flail 
shoulder), then a 80 percent rating is assigned for the major 
shoulder, for the minor shoulder 70 percent.  When there is 
nonunion of the humerus (false flail joint), then a 60 
percent rating is assigned for the major shoulder, for the 
minor shoulder 50 percent.  When there is a fibrous union of 
the humerus, then a 50 percent rating is assigned for the 
major shoulder, for the minor shoulder 40 percent.  When 
there is recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements, then a 30 percent rating is assigned for 
the major shoulder, for the minor shoulder 20 percent.  When 
there is recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at shoulder level, then a 20 percent rating is 
assigned for the major or minor shoulder.  When there is 
malunion of the humerus with a marked deformity, then a 30 
percent rating is assigned for the major shoulder, for the 
minor shoulder 20 percent and when the deformity is moderate, 
then a 20 percent rating is assigned for the major or minor 
shoulder.  38 C.F.R. § 4.7a, Diagnostic Code 5202.

Under Diagnostic Code 5203, when there is dislocation of the 
clavicle or scapula, then a 20 percent rating is assigned for 
the major or minor shoulder.  When there is nonunion of the 
clavicle or scapula with loose movement, then a 20 percent 
rating is assigned for the major or minor shoulder.  When 
there is nonunion of the clavicle or scapula without loose 
movement, then a 10 percent rating is assigned for the major 
or minor shoulder.  When there is malunion of the clavicle or 
scapula, then a 10 percent rating is assigned for the major 
or minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The standard ranges of motion of the shoulder are 180 degrees 
for forward elevation (flexion) and abduction are 180 
degrees.  The standard range of motion for internal and 
external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I.

As a preliminary matter, the Board notes that the veteran was 
granted a temporary 100 percent rating following surgery for 
his service-connected left shoulder dislocation with 
impingment effective February 26, 2003, to April 1, 2003, 
after which the rating was returned to 20 percent.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  38 C.F.R. § 4.69.  Only one hand shall be 
considered dominant.  As noted on his February 1975 and 
January 1978 reports of medical history, the veteran 
indicated that he was right handed.  Further, the veteran 
received ratings for his service-connected left shoulder 
under the minor code of 38 C.F.R. § 4.71a, Diagnostic Code 
5201-5202 in the October 1998 rating decision.  The Board 
acknowledges the veteran's representative's testimony during 
the February 2005 hearing that the veteran was ambidextrous 
prior to injuring his left shoulder and therefore should be 
entitled to the ratings for the dominant hand.  According to 
the March 2003 VA examination, the veteran stated that he was 
left handed but had to switch to writing with his right hand 
because of increased problems with his left shoulder.  
However, the Board attaches more probative weight to what the 
veteran reported on his in-service reports of medical history 
and concludes that the evidence indicates that the veteran 
was right hand dominant prior to his in-service left shoulder 
injury.  Therefore, as his left shoulder is for evaluation, 
minor side disability ratings are applicable.  38 C.F.R. § 
4.69.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for his 
service-connected left shoulder dislocation with impingement.  
In particular, the evidence does not show that the veteran's 
service-connected left shoulder has resulted in limitation of 
motion of the arm to 25 degrees from the side or a fibrous 
union of the humerus.  In this regard, during his March 2003 
VA examination, the veteran had active flexion of his left 
shoulder to 120 degrees and with assistance to 130 degrees; 
active abduction to 90 degrees and with assistance to 100 
degrees; external rotation to 60 degrees, and internal 
rotation to 50 degrees.  There were no recent dislocations or 
recurrent subluxations.  During a July 2005 VA examination 
for TDIU, left shoulder flexion was to 180 degrees, extension 
to 45 degrees, abduction to 180 degrees, adduction to 45 
degrees, and internal and external rotation to 90 degrees.  
During his July 2006 VA examination, there was forward 
flexion of the left shoulder from 0 to 180 degrees, abduction 
of 0 to 170 degrees, external and internal rotation from 0 to 
80 degrees all with pain.  As such, limitation of the left 
arm to 25 degrees from the side has not been shown and there 
were no findings of a fiberous union of the humerus.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-left shoulder 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  The Board notes the veteran's 
reports of tenderness, pain, stiffness, lack of endurance, 
fatigability, flare-ups, weakness, and soreness.  The Board 
also acknowledges the March 2003 examination findings that 
repeated range of motion testing did increase the pain and 
weakness with abduction.  However, the examiner commented 
that some of the veteran's diminished range of motion might 
be secondary to the recent surgery and some residual 
swelling.  During the July 2005 VA examination, there was 
pain against resistance, pain on repetitive use and 
fatigability but no incoordination.  However, the veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  Moreover, it appears that 
the veteran's functional limitations have decreased as he has 
recovered from his surgery.  In this regard, the July 2006 VA 
examiner specifically concluded that there were no additional 
functional limitations after considering DeLuca.  Therefore, 
the Board finds that the preponderance of the evidence is 
against an increased evaluation for the veteran's service-
connected left shoulder disability.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5201-5203 (2007).

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 20 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the left 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203. 

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

In this regard, Diagnostic Code 5200 is not for application 
as there were no findings of ankylosis.  Further, although 
there were findings of left shoulder osteoarthritis, they 
have not been related specifically to the veteran's service-
connected left shoulder disability.  Even assuming without 
deciding that they are related, the Board notes that the 
veteran would not receive a higher rating under Diagnostic 
Code 5003 because the veteran is already assigned a 20 
percent disability evaluation for his service-connected left 
shoulder and the medical evidence of record does not 
demonstrate that involvement of 2 or more major joints or 2 
or more minor joint groups.  See 38 C.F.R. § 4.45(f).

The Board has also considered whether an additional rating 
could be assigned for neurological or sensory impairment.  
The Board acknowledges the March 2003 VA treatment records 
findings of mild decreased sensation to light tough in the 
left forearm and upper arm after his shoulder surgery in 
February 2003.  The Board also notes the findings of slightly 
diminished hand grasps on the left when compared to the right 
and also diminished sensation to the light and sharp touch of 
the forearm and upper arm found during the March 2003 VA 
examination.  However, the medical evidence did not 
specifically relate these findings to the veteran's service-
connected disability.  The July 2006 examiner was asked to 
resolve these findings.  During the July 2006 VA examination, 
strength was noted to be normal in all range of motions and 
sensation testing was normal to the left upper extremity.  
The difference in size of muscle bulk of the left forearm was 
attributed to the veteran's right handedness and was not 
found to be consistent with additional pathology secondary to 
his left shoulder injury.  The slight decrease in left hand 
grasp was also consistent with his being right handed.  There 
was no sign of residual impairment to the nervous system of 
the left upper extremity.  As such, a separate rating under 
the neurological codes is not warranted.



2.  Entitlement to an evaluation in excess of 10 percent 
disabling for a surgical scar, left shoulder.

Under 38 C.F.R. § 4.118, a 10 percent rating is for 
applicable for scars that are (a) deep or cause limitation of 
motion, and exceed six square inches in area or areas 
(Diagnostic Code 7801); (b) superficial, not causing a 
limitation of motion, and exceeding an area of 144 square 
inches (Diagnostic Code 7802); (c) superficial and unstable 
(Diagnostic Code 7803); (d) or superficial and painful on 
examination (Diagnostic Code 7804).  Additionally, scars can 
be rated under limitation of function of the affected part 
(Diagnostic Code 7805).  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 to 7805.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for his 
service-connected left shoulder scar.  During the March 2003 
VA examination, the veteran was noted to have a healed 
incision that was twelve centimeters in length and three 
centimeters in width and a newer incision that was seven 
centimeters long with some mild erythema from his recent 
surgery.  During the July 2005 VA examination, the scar was 
noted to be twelve centimeters long without tenderness and no 
keloid formation or deep structural damage or instability.  
During the July 2006 VA examination, the scar was noted to be 
three and a half inches by one third inch and was slightly 
dimpled.  The scar was also found to be nontender, well 
healed, without dehiscence, stable, superficial, was not 
bound to the scar in the deeper tissues.  

The veteran is already receiving a 10 percent rating under 
Diagnostic Code 7804 for his superficial scar.  As the 
veteran's scar has not been shown to exceed six square inches 
or 39 square centimeters, Diagnostic Codes 7801 and 7802 are 
not for application.  Also, the scar was found to be stable, 
rendering Diagnostic Code 7803 not for application.  
38 C.F.R. § 4.118.  Under Diagnostic Code 7805, scars can be 
rated under the limitation of motion of there affected part.  
However, as indicated during the July 2006 VA examination the 
scar did not go down to the underlying tissue and it did not 
restrict the range of motion of the shoulder.  As such, a 
rating in excess of 10 percent has not been shown at any time 
during this appeal.  38 C.F.R. §§ 4.40, 4.45, 4.59, and the 
holdings in DeLuca.  See Hart, 21 Vet. App. 505.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected disability 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  Although the Board acknowledges the veteran's 
contentions that he cannot work because of his service-
connected left shoulder disability and that he received 
Social Security Administration (SSA) benefits because of his 
disability, the evidence does not show that his disability 
impairs his ability to work in a way not contemplated by the 
rating criteria.  In fact, during his July 2005 VA 
examination, the veteran indicated that he had lost his job 
as a janitor because he argued with a client and during his 
December 2006 VA mental health examination, he was stated 
that he was last employed and quit in 2001 because he did not 
like the way he was being treated.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
left shoulder disability and scar under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 However, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the veteran because it 
does not require the establishment of a baseline before an 
award of service connection may be made. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a 
psychiatric disorder.  The more persuasive medical evidence 
of record does not show that a psychiatric disorder was 
proximately caused by or proximately aggravated by his 
service-connected right and left shoulder disabilities.  
Therefore, after careful consideration, the Board concludes 
that the veteran is not entitled to service connection for a 
psychiatric disorder.  

The Board concludes that service connection is not warranted 
for a psychiatric disorder on a direct basis pursuant to 
38 C.F.R. § 3.303.  The veteran's service treatment records 
were absent for complaints, treatment, or diagnosis of any 
psychiatric disorder.  Further, the veteran has not contended 
that service connection is warranted under 38 C.F.R. § 3.303.  
Instead, he argued that his depression and intermittent 
explosive disorder are caused by his service-connected 
shoulder disabilities and his inability to work because of 
his shoulders.
Service connection on a secondary basis under section 
3.310(a) requires not just "any" relationship between the 
service-connected disease and another disease, but rather it 
requires that the relationship be "proximate."  38 C.F.R. 
§ 3.310(a) (1996) ("Disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service-connected.") (emphasis added).  The legal theory 
on which entitlement to service connection under 3.310(a) is 
based is one involving "proximate results."  38 C.F.R. 
§ 3.310(a) (1998).  Proximate is defined as "[c]losely 
related in space, time, or order."  WEBSTER'S II NEW COLLEGE 
DICTIONARY 892 (1995).  It means "[i]mmediate; nearest; 
direct, next in order."  BLACK'S LAW DICTIONARY 1103 (5th ed. 
1979).  "In its legal sense, closest in causal connection."  
Id.  In law, proximate cause is "that which in natural and 
continuous sequence unbroken by any new independent cause 
produces an event, and without which the injury would not 
have occurred."  BARRON'S LEGAL GUIDES LAW DICTIONARY 63 (1984) 
(emphasis added); see also BLACK'S at 1103 (noting under 
"proximate consequence or result" that "[a] mere 
possibility of the injury is not sufficient, where a 
reasonable man would not consider injury likely to result 
from the act as one of its ordinary and probable results." 
(emphasis added)).

The post-service medical evidence reflected that the veteran 
has been diagnosed with several psychiatric disabilities 
beginning in 1996 to include depression and intermittent 
explosive disorder.  However, the evidence does indicate that 
the veteran's shoulder disabilities are the proximate cause 
of either disability.  In this regard, SSA records dated in 
November 1997 reflected that the veteran was diagnosed with 
major depressive disorder following a separation from his 
wife.  A private treatment record dated in June 2001 
indicated that the veteran was diagnosed with an adjustment 
disorder following martial conflict.  A June 2003 VA 
treatment entry stated that the veteran had depression and 
anger related to a cognitive impairment.  

Further, pursuant to the June 2005 Board remand, the veteran 
underwent a July 2006 VA examination.  During this 
examination, the veteran reported that he was hospitalized 
for a month and diagnosed with intermittent explosive 
disorder following an argument with a girlfriend.  After the 
reviewing the claims file, the examiner diagnosed dysthymic 
disorder with a history of drug and alcohol dependency and 
intermittent explosive disorder.  The examiner opined that 
the veteran had mental health problems that were secondary to 
his service-connected disability but did not provide a 
rationale or indicate which disability to which she was 
referring.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  Consequently, another VA examination was 
scheduled for clarification.  

During the December 2006 VA examination, the veteran reported 
that he has had problems with anger all his life.  The 
examiner diagnosed depressive disorder and intermittent 
explosive disorder and opined that it was more likely than 
not that his psychiatric conditions were not caused by his 
military service.  In a September 2007 addendum, the examiner 
concluded that it was more likely than not that the veteran's 
psychiatric condition was not solely the result of his 
physical disabilities.  Although the examiner concluded that 
it was more likely than not that his psychiatric condition 
was aggravated by his disability, it was purely speculation 
on his part to try to establish the specific percentage or 
proportion of his psychiatric issues attributable to his 
pain.  Moreover, the Board finds it significant that the 
examiner indicated that the veteran's antisocial history, 
presentation during the interview, and appearance of 
questionable veracity led the examiner to conclude that the 
veteran was seeking as much secondary gain as possible.  
Importantly, the examiner noted that at no time during the 
interview did the veteran say that his pain was depressing 
him, which is consistent with the other evidence of record.  

To the extent that the veteran is contending that his 
service-connected shoulder disabilities are the cause of his 
psychiatric disabilities, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As there is no competent evidence indicating that 
the veteran's service-connected shoulder disabilities were 
the proximate cause of his psychiatric disabilities to 
include depression and intermittent explosive disorder, 
service connection cannot be granted.  

During the December 2006 VA examination, the examiner further 
opined that it was likely that any preexisting psychological 
conditions were worsened during his military service but much 
of his dysfunctional behaviors appeared to have manifested 
after the Army.  The examiner clarified in the September 2007 
addendum that he was referring to antisocial and borderline 
personality disorder when rendering his earlier opinion that 
the veteran had preexisting conditions which were worsened by 
his military service.  The Board notes that personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole establishes that the conditions in question were 
incurred or aggravated during service.  VAOPGCPREC 82-90 
(July 18, 1990).  With regard to congenital or developmental 
defects, service connection may not be granted for a defect; 
however, disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service- 
connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127.  In this 
case, there is no indication that any psychiatric disorder 
was superimposed on his personality disorder.  As such, 
service connection cannot be granted on this basis.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for a psychiatric disability is denied.




ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for left shoulder dislocation with impingement, 
post-operative, is denied.

Entitlement to an evaluation in excess of 10 percent 
disabling for a surgical scar, left shoulder is denied.

Entitlement to service connection for a psychiatric disorder, 
to include depression and intermittent explosive disorder, to 
include as secondary to service connected right and left 
shoulder disabilities is denied.   



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


